DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-7, 9-12, 17, 21-27, and 32 are pending.  Claims 1-7, 9-12, 17, 21-27, and 32 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 12/23/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 12, 17, 21-25, 27, and 32 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by DWYER et al. (US Pub. 2006/0229837).
Regarding claim 1:  DWYER discloses:  A system for monitoring and identifying states of a semiconductor device (FIG. 2), the system comprising: at least one acoustic sensor (110 in FIG. 2) for sensing acoustic emission emitted by at least one semiconductor device operating at a voltage of less than or equal to 220 V (Some semiconductor devices are listed in para. 25, and some are small such as printing wiring boards which would not operate at above 220V.), said acoustic emission being originally generated by said semiconductor device due to internal processes therein and varying in accordance with operating states thereof corresponding to said internal processes (para. 14), said at least one acoustic sensor generating at least one output signal based on said sensed acoustic emission (“acoustic signature” para. 14-15); and a signal processing unit (102) for receiving said at least one output signal from said at least one acoustic sensor and for analyzing said at least one output signal, said signal processing unit providing an output based on said analyzing (Failure determination in para. 19.), said output being indicative at least of whether said at least one semiconductor device is in an abnormal operating state with respect to a normal operating state of said semiconductor device (para. 14, 19-21).
Regarding claim 2:  DWYER discloses:  said normal operating state comprises a healthy state and said abnormal operating state comprises a defective state (para.14).
Regarding claim 3:  DWYER discloses: said normal operating state comprises a legitimate state and said abnormal operating state comprises an illegitimate state due to malicious interference in at least one of said at least one semiconductor device and at least one additional device cooperating therewith.  (This is a matter of labeling the source of malfunction of the device.  Since the invention of DWYER can detect 
Regarding claim 4:  DWYER discloses: said analyzing at least comprises comparing said output signal to at least one predetermined output signal based on acoustic emission (para. 4, 18-19).
Regarding claim 5:  DWYER discloses:  said analyzing at least comprises comparing said acoustic emission signal to at least one predetermined output signal threshold (para. 4, 18-19).
Regarding claims 7 and 27:  DWYER discloses:   said at least one predetermined output signal comprises a collection of historical output signals based on historical acoustic emission sensed from a plurality of electronic devices having at least one shared electrical characteristic with said semiconductor device, said collection of historical output signals corresponding to a collection of historical operating states of said plurality of electronic devices (para. 22).
Regarding claim 12 and 32:  DWYER discloses:  at least one additional sensor measuring at least one additional parameter (para. 2) associated with said at least one semiconductor device, said analyzing comprising comparing said at least one additional parameter to said output signal (para. 2).
Regarding claim 17:
Regarding claim 21:  DWYER discloses:  A method for monitoring and identifying states of a semiconductor device (abstract, FIG. 2; para. 25), the method comprising: sensing acoustic emission emitted by at least one semiconductor device (by microphone 110 in FIG. 2) operating at a voltage of less than or equal to 220 V (Some semiconductor devices are listed in para. 25, and some are small such as printing wiring boards which would not operate at above 220V.); said acoustic emission being originally generated by said semiconductor device due to internal processes therein and varying in accordance with operating states thereof corresponding to said internal processes (para. 14) analyzing said acoustic emission (with processor 102; para. 14-15); and providing an output based on said analyzing (para. 21), said output being indicative at least of whether said at least one semiconductor device is in an abnormal operating state with respect to a normal operating state of said semiconductor device (para. 14, 21-22).
Regarding claim 22:  DWYER discloses:  said normal operating state comprises a healthy state and said abnormal operating state comprises a defective state (para. 14).
Regarding claim 23:  DWYER discloses:  said normal operating state comprises a legitimate state and said abnormal operating state comprises an illegitimate state due to malicious interference in at least one of said at least one semiconductor device and at least one additional device cooperating therewith (This is a matter of labeling the source of deterioration of the device.  Since the invention of DWYER can detect that the unit is “not operating properly” as discussed in para. 14, it can detect deterioration from 
Regarding claim 24:  DWYER discloses: said analyzing at least comprises comparing said acoustic emission to at least one predetermined acoustic emission signal (para. 4, 18-19).
Regarding claim 25:  DWYER discloses:  said analyzing at least comprises comparing said acoustic emission to at least one predetermined acoustic emission threshold (para. 4, 18-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DWYER in view of DEGRENNE et al. (US Pub. 2018/0188309).
Regarding claims 6 and 26:  DWYER discloses keeping track of historical data during the operation of a device being monitored (para. 22), but does not explicitly state that the predetermined output signal used for comparison is the historical data itself.
DEGRENNE however does teach that said at least one predetermined output signal comprises at least one historical output signal based on historical acoustic emission and corresponding to at least one historical operating state of said 
One skilled in the art at the time the application was effectively filed would be motivated to use the historical data comparison of DEGRENNE on the historical data already saved by DWYER because it allows for comparison when the device is in a known healthy state (para. 139 of DEGRENNE).  One can also use it for temperature dependent measurements (para. 140 of DEGRENNE).
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DWYER in view of KAMIYA et al. (US Pub. 2017/0293862).
Regarding claim 9:  DWYER does not disclose that said analyzing comprises machine learning functionality.
KAMIYA however does use machine learning (abstract) with acoustic sensor data (microphone in para. 43) to determine an abnormal operating state of a device (para. 48).
One skilled in the art at the time the application was effectively filed would be motivated to use machine learning on the data of DWYER because it can detect a symptom of a fault sooner than conventional techniques (para. 13 of KAMIYA).
Regarding claims 10 and 11:  DWYER disclose a historical training set (para. 22), but does not disclose that said machine learning functionality is operative at least to extract features from that training set of historical acoustic emission signals from at least one additional electronic device having at least one shared electrical characteristic with said semiconductor device, said features extracted from said training set being associated with corresponding operational states of said at least one additional 
KAMIYA however does use machine learning (abstract) with acoustic sensor data (microphone in para. 43) to determine an abnormal operating state of a device (para. 48).
One skilled in the art at the time the application was effectively filed would be motivated to use machine learning on the data of DWYER because it can detect a symptom of a fault sooner than conventional techniques (para. 13 of KAMIYA).
One skilled in the art at the time the application was effectively filed would be motivated to use the machine learning of KAMIYA on the historical data of DWYER because it will be more statistically robust.
Response to Amendment/Argument
The amendment to claim 1 to overcome the previous rejection under 35 U.S.C. 112 is acknowledged and said rejection is accordingly withdrawn.
The Applicant has argued (pages 7-8 of the Response) that DEGRENNE does not disclose the added limitations of claim 1, namely that the acoustic emission is originally generated by the semiconductor device due to internal processes therein.  The Examiner does not necessarily agree with this argument as it pertains to apparatus claim 1 because if the device of DEGRENNE can detect induced acoustic emission, then it can also detect acoustic emission arising from internal operations.  The operations of the semiconductor device itself are not within the scope of apparatus .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856